Lowe, C. J.
Upon the foregoing facts the court below held in favor of the plaintiff's rights of redemption. We are inclined to hold likewise. Giving to §§ 1926-7-8-9 a liberal construction which we are required to do in order to carry out their general objects. We suppose there can be but little doubt that a judgment creditor can, and has the right to redeem real estate, purchased by him under execution, from the holder of a senior judgment lien, if he conforms in other respects with the provisions of the above sections. If this proposition be true it will be conceded that Potter, Nute, White & Bailey and Sweetzer, Gookin & Co., had they been in person the purchasers under their several judgments, could have redeemed from Wood, Bacon & Co. But the property was bid off by, and the certificate of purchase given to James A. Seevers one of their attorneys, and in his character as such purchaser (according to the agreed state of facts,) he offered to redeem. Yet apparantly in conflict with this, is the agreement of the existrnce of other facts, which must be considered in connection with the whole statement of facts. And they are, that James A. Seevers claims that he acted in the purchase of said property as the attorney of Potter, Nute, White & Bailey and Sweetzer Gookin & Co., and that although he took the certificate of purchase in his *298own name, it was in fact as their attorney, and for their use, and that the redemption money paid in by him was the money of his clients. This we admit is a novel way of submitting facts, but as we are compelled to consider them in the form in which they are presented, we shall construe them in that liberal spirit in which we are required to interpret the Code, and which will best harmonize with the equities of the case. For instance, among the facts agreed upon are: “ that James A. Seevers claims to have acted in the purchase of said lots as the attorney for Potter, Nute, White & Bailey and Sweetzer, Gookin & Co., and that although he took the certificate in his own name, it was in fact, as their attorney, and for their use, and that his clients furnished the redemption money,” &c. Now, we shall have the charity to suppose that this claim on the part of Mr. Seevers, is an honest, truthful one, which he would verify under oath if necessary. If so, Wood, Bacon & Co. had no discretion, in the premises, but wore bound to accept the redemption money if no other objection existed, of which we are not advised.
It may be well to state perhaps, that we have not regarded this record as a suit at law or equity to determine the rights of the parties to it, but rather a form of proceeding in which the names of the parties have been used for the purpose of getting before the court an agreed statement of facts, to the end that right of any and all parties interested might be determined and settled.
The question whether a stranger who buys property under an execution takes, under his purchase as an equitable, and as a necessary incident, all the rights and privileges that the plaintiff in the execution would as a purchaser, including the right to redeem, does not arise as we think in this case, and we therefore reserve our opinion upon that point until the contingency occurs.
In this case the judgment below is affirmed.